DETAILED ACTION
Election/Restrictions
1.	The non-elected claims have been canceled and the new claims 16-26 are dependent from elected claim 11 and thus properly belong in the elected group therewith. 
Status of Application
2.	The claims 10-26 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
5.	The information disclosure statements (IDS) submitted on 04/09/2019, 12/04/2019, and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 12 and 16-17 contain property limitations that are in comparison to a treated glass article of the same composition. However, since the nature of the treatment of the glass article of claim 10, from which said claims depend, is not specified, it is not possible to determine which glasses could be used for comparison. There is thus no baseline alkali release property to which a release property of a given prior art glass could be compared to determine if it meets the further relative limitations of claims 12 and 16-17. The claims are therefore indefinite under USC 112 because the metes and bounds of the claim scopes are unclear. 
	Claim 14 is indefinite because it states that glass “further consists of” at least one of several components in a list. This use of the closed “consists of” language, when the open “comprises” language would be proper, renders the scope of the claim limitation unclear under USC 112. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 10-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kass et al (US 7144835).
	Regarding claim 10, Kass et al teaches an article comprised of a borosilicate glass that is free of Al2O3 and that comprises ZrO2 in amounts falling within the range of 2-12 wt% (see Table 1). The instant claim term “treated” can refer to any type of treatment used in the preparation of the glass article, and thus the article taught by Kass inherently meets this claim limitation, as a treatment of some type is inherently carried out during the preparation thereof. Kass et al teaches that the inventive glass is high in chemical resistance in terms of having minimal release of aluminum and alkali ions. Kass, however, does not quantify the alkali release according to ISO 4802, ISO 720, or USP 660. However, because the Kass glasses are compositionally equivalent to those of the instant claims, the glass would inherently also have equivalent alkali release properties, as these properties are compositionally dependent. The Kass glasses would thus have alkali release values tested according to ISO 4802, ISO 720, or USP 660 of 0.5 mg/L or less or 3 mg/L or less. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of instant claim 10 is therefore met by the teachings of Kass et al, and the claim is anticipated by, or alternatively, rendered obvious by, the prior art of record. 
	Regarding claim 11, Kass et al teaches that the inventive article is a glass vial (see column 1, lines 40-50). 
	Regarding claim 12, as discussed above, Kass et al teaches an article formed from a glass that is compositionally equivalent to that of the instant claims and thus inherently has equivalent alkali release properties. As the nature of the “untreated reference glass” is not sufficiently specified, the alkali release property of the Kass glass is inherently at least 15% less than some glass that is “untreated” in the sense that it is prepared differently. Each limitation of claim 12 is therefore met by the teachings of the prior art of record. 
	Regarding claim 13, Kass et al teaches numerous embodiments wherein each component of the instant claim is present in an amount falling within the corresponding range of the instant claim (see Table 1). 
	Regarding claim 14, Kass et al teaches embodiments wherein BaO and CaO are contained (see Table 1, example A3) and wherein TiO2 is contained (see Table 1, examples A3 and A6-A11). 
	Regarding claim 15, Kass teaches that the inventive glass article is used as a storage container for pharmaceuticals (see column 4, lines 30-40). 
	Regarding claims 16-17, as discussed above, Kass et al teaches an article formed from a glass that is compositionally equivalent to that of the instant claims and thus inherently has equivalent alkali release properties. As the nature of the “untreated reference glass” is not sufficiently specified, the alkali release property of the Kass glass is inherently at least 40% or at least 50% less than some glass that is “untreated” in the sense that it is prepared differently. Each limitation of claims 16and 17 is therefore met by the teachings of the prior art of record. 
	Regarding claim 18, Kass et al teaches numerous embodiments wherein each component of the instant claim is present in an amount falling within the corresponding range of the instant claim (see Table 1).
	Regarding claim 19, the aforementioned Kass embodiment glasses contain B2O3 in amounts falling within the range of the instant claim. 
	Regarding claim 20, the aforementioned Kass embodiment glasses contain Na2O in amounts falling within the range of the instant claim.
	Regarding claim 21, the aforementioned Kass embodiment glasses contain K2O in amounts falling within the range of the instant claim.
	Regarding claim 22, the aforementioned Kass embodiment glasses contain ZrO2 in amounts falling within the range of the instant claim (see Table 1, examples A1 and A2). 
	Regarding claim 23, the Kass glasses are aluminum-free.
	Regarding claim 24, the Kass exemplary embodiment glasses have glass transmission temperatures Tg that fall within the range of the instant claims (see Table 1). 
	Regarding claim 25, the claim contains only product-by-process limitations as further limitations. That the glass has been thermally treated does not necessarily impart any structural or compositional features thereon. Further, the ambiguity of the nature of the thermal treatment would allow for any sort of heating that occurs during glass formation and processing. As such, it has not been shown how this thermal treatment of the claim would materially affect the resultant glass article, and therefore the Kass glass article, shown above to be equivalent to those of the instant claims, is also anticipating in terms of the further limitations of claim 25. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
	Regarding claim 26, as above, it is not shown how the heat treatment product-by-process limitation of the instant claim materially imparts and structural or compositional limitations on the instantly claimed glass article, and as such, the equivalent glass article of Kass remains anticipatory to that of said claim 26. 

Double Patenting
9.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
10.	No claim is allowed.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW11 September 2021